Citation Nr: 0831277	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an increased evaluation for chronic 
cervical strain with degenerative joint disease, currently 30 
percent disabling.  

2.	Entitlement to an increased evaluation for chronic lumbar 
sprain/strain and thoracic spine with degenerative joint 
disease, currently 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


 
INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to higher evaluations 
for service-connected cervical, lumbar and thoracic spine 
disabilities with degenerative joint disease.  

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the issues on appeal.  This case 
must be remanded to the RO for proper VCAA notice and for a 
VA examination to ascertain the severity of his disabilities.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The last VCAA letter sent to the veteran was in May 2007.  
Neither this letter nor the other adjudicative documents sent 
to the veteran provided notification of the above criteria as 
set forth in Vazquez-Flores.  

Additionally, the veteran claims that his spine disabilities 
have increased in severity since the last VA examination in 
May 2004.  The Board notes that the veteran is competent to 
report his symptoms of his disabilities.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  Additionally, the veteran 
submitted a lay statement in October 2005 indicating that his 
back disabilities are increasing in severity.  Therefore, the 
Board finds that a new VA examination is in order to better 
assess the current severity of the veteran's service-
connected spine disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Please provide the veteran with 
appropriate VCAA notice, VA's duties there 
under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims of entitlement to an increased 
evaluation for chronic cervical, lumbar 
and thoracic spine disabilities, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159 (2007).  This notice should also 
comply with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) and provide notice 
that  to substantiate an increased rating 
claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.  

2.	The RO should afford the veteran a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
spine disabilities.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	The RO should then readjudicate the 
veteran's claims. If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



